DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 16 July 2021.
Claims 1-20 are pending and have been presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7 and 11-14 of U.S. Patent No. 11,068,162 in view of BELOUSSOV (U.S. Patent Application Publication #2020/0076632). 
Claim 1 of the ‘162 patent discloses most of the limitations of claim 1 of the instant application, as shown below.
Claim 1 of the ‘162 patent fails to disclose “… determining, for the one or more data objects stored in the one or more data storage services, an estimated quantity of data eligible for garbage collection…”
BELOUSSOV discloses determining, for the one or more data objects stored in the one or more data storage services, an estimated quantity of data eligible for garbage collection (see [0042]: ranking of data falls below a threshold, the data is removed {garbage collection}).  The ranking of data, and removal of the data, allows for controlling storage costs for data stored on a cloud storage service (see [0024]).  
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the ‘162 patent to determine a quantity of data for garbage collection, as disclosed by BELOUSSOV.  One of ordinary skill in the art would have been motivated to make such a modification to control storage costs on a cloud storage service, as taught by BELOUSSOV.  The ‘162 patent and BELOUSSOV are analogous/in the same field of endeavor as both references are directed to managing data stored on a cloud storage service.

Claim 11 of the ‘162 patent discloses most of the limitations of claim 8 of the instant application, as shown below.
Claim 11 of the ‘162 patent fails to disclose “… determining, for the one or more data objects stored in the one or more data storage services, an estimated quantity of data eligible for garbage collection…”
BELOUSSOV discloses determining, for the one or more data objects stored in the one or more data storage services, an estimated quantity of data eligible for garbage collection (see [0042]: ranking of data falls below a threshold, the data is removed {garbage collection}).  The ranking of data, and removal of the data, allows for controlling storage costs for data stored on a cloud storage service (see [0024]).  
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the ‘162 patent to determine a quantity of data for garbage collection, as disclosed by BELOUSSOV.  One of ordinary skill in the art would have been motivated to make such a modification to control storage costs on a cloud storage service, as taught by BELOUSSOV.  The ‘162 patent and BELOUSSOV are analogous/in the same field of endeavor as both references are directed to managing data stored on a cloud storage service.

Claims 15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 18-20 of U.S. Patent No. 11,068,162. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘162 patent, as shown below.

11,068,162
17/377,883
1. A method comprising: 
(A) selecting, based at least upon a storage policy and upon one or more characteristics of storage data, one or more storage classes from among a plurality of storage classes of one or more data storage services, wherein selecting the one or more storage classes is further based upon an estimate for a proportion of live data in one or more data objects at a future point in time; and storing the one or more data objects to the selected one or more storage classes.
3. The method of claim 1, further comprising: 
(B) initiating, in response to determining that resources for continued storage of the one or more data objects in the one or more data storage services exceed resources for performing garbage collection on an estimated quantity of data eligible for garbage collection among the one or more data objects, 
(D) garbage collection on the one or more data objects in the one or more data storage services.

4. The method of claim 3, wherein 
(C) initiating garbage collection is further based upon an expected cost savings based on storage cost savings from performing garbage collection compared against access cost expenses for performing one or more cloud-based operations to perform the garbage collection.
1. A method comprising: 
(A) selecting one or more storage classes from among a plurality of storage classes of one or more data storage services for storing one or more data objects; 
(see BELOUSSOV above) determining, for the one or more data objects stored in the one or more data storage services, an estimated quantity of data eligible for garbage collection; 
(B) and initiating, after determining that resources for continued storage of the one or more data objects exceed resources for performing garbage collection on the data eligible for garbage collection 
(C) and based upon an expected cost savings based on storage cost savings from performing garbage collection compared against access cost expenses for performing one or more cloud-based operations to perform the garbage collection, 
(D) garbage collection on the one or more data objects in the one or more data storage services.
Claims 2/6/7
Claims 2/6/7
11. A computer program product disposed upon a computer readable storage medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: 
(A) selecting, based at least upon a storage policy and upon one or more characteristics of storage data, one or more storage classes from among a plurality of storage classes of one or more data storage services, wherein selecting the one or more storage classes is further based upon an estimate for a proportion of live data in one or more data objects at a future point in time; and storing the one or more data objects to the selected one or more storage classes.
13. The computer program product of claim 11, wherein the computer program instructions, when executed, further cause the computer to carry out the steps of: 
(B) initiating, in response to determining that resources for continued storage of the one or more data objects in the one or more data storage services exceed resources for performing garbage collection on an estimated quantity of data eligible for garbage collection among the one or more data objects, 
(D) garbage collection on the one or more data objects in the one or more data storage services.

14. The computer program product of claim 13, 
(C) wherein initiating garbage collection is further based upon an expected cost savings based on storage cost savings from performing garbage collection compared against access cost expenses for performing one or more cloud-based operations to perform the garbage collection.
8. A computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: 
(A) selecting one or more storage classes from among a plurality of storage classes of one or more data storage services for storing one or more data objects; 
(see BELOUSSOV above) determining, for the one or more data objects stored in the one or more data storage services, an estimated quantity of data eligible for garbage collection; 
(B) and initiating, after determining that resources for continued storage of the one or more data objects exceed resources for performing garbage collection on the data eligible for garbage collection 
(C) and based upon an expected cost savings based on storage cost savings from performing garbage collection compared against access cost expenses for performing one or more cloud-based operations to perform the garbage collection, 
(D) garbage collection on the one or more data objects in the one or more data storage services.
Claim 12
Claim 9
16. A method comprising: determining, 
(A, F) for one or more data objects stored in a cloud-based data storage service, 
(B) an estimated quantity of data eligible for garbage collection among the one or more data objects; 
(C) and initiating, in response to determining that resources for continued storage of the one or more data objects in the cloud-based data storage service exceed resources for performing garbage collection on the estimated quantity of data eligible for garbage collection among the one or more data objects, 
(E) garbage collection on the one or more data objects in the cloud-based data storage service, wherein initiating garbage collection is further based upon an estimate for a proportion of live data in one or more data objects at a future point in time.
18. The method of claim 16,
(D) wherein initiating garbage collection is further based upon an expected cost savings based on storage cost savings from performing garbage collection compared against access cost expenses for performing one or more cloud-based operations to perform the garbage collection.
15. A method comprising: 
(A) storing one or more data objects in a cloud-based data storage service; 
(B) identifying data eligible for garbage collection among the one or more data objects; 
(C) and initiating, after determining that resources for continued storage of the data eligible for garbage collection exceed resources for performing garbage collection on the data eligible for garbage collection 
(D) and based upon an expected cost savings based on storage cost savings from performing garbage collection compared against access cost expenses for performing one or more cloud-based operations to perform the garbage collection, 
(E) garbage collection on the data eligible for garbage collection in the one or more data storage services.
20. The method of claim 15 further 
(F) comprising selecting one or more storage classes from among a plurality of storage classes of one or more data storage services for storing one or more data objects.
Claims 19/20
Claims 18/19


Allowable Subject Matter
Claims 3-5, 10-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

2018/0041580: discloses a cloud storage service, selecting a storage class and storing of objects to the storage class (see [0038]-[0070]).
2013/0275669: discloses determining an objects lifetime for optimizing the storage of data in a cloud environment (see [0027]-[0053]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136